RICE, C. J.
“ It is a settled principle of equity, that where a person undertakes to act as an agent for another, he cannot be permitted to deal in the matter of that agency upon his own account, and for his own benefit; and if he takes a conveyance in his own name of an estate which he undertakes to obtain for another, he will, in equity, be considered as holding it in trust for his principal.” The agent for an infant child, although he may be but the self-constituted agent, “ cannot be permitted to take to himself the entire property acquired by his agency, without liability to account for it. When he assumed the agency, he assumed its duties and responsibilities.” Where he assumes to act as the agent and protector of the rights of an infant, and, in that character, obtains property professedly for it, and for a less price than he otherwise would have had to pay for the property, he will be considered as holding the property in trust for the infant; subject to his reimbursement for any expenses actually incurred in obtaining the title, and, perhaps, to other equitable allowances. — Sweet v. Jacocks, 6 Paige, *14355; Mosely v. Lane, 27 Ala. 62, and authorities there cited.
Note by BbpoeteR. — On a subsequent day of the term, (February 5th,) in response to an application by the appellee’s counsel for a rehearing, the following opinion was delivered:
Upon the facts stated in the bill, the claim of Mrs. Belcher to the negroes is not strictly and technically a resulting trust; but it has in it the substantial equity of such a trust, and belongs to what Chancellor Kent calls “ that mysterious class of trusts arising or resulting by implication of law,” which the legislature have left undefined and untouched, and which are forced upon the conscience by the manifest justice of the case. The retention of the negroes by the defendant, (if the allegations of the bill are true,) under a claim that they belong to him, is a fraud, against which a court of equity, not only has the power, but is bound to relieve, in order to prevent the grossest injustice. See the authorities cited in Mosely v. Lane, supra.
The chancellor erred in sustaining the demurrer to the bill, and dismissing it for want of equity. His decree is reversed, and the cause remanded.
Per curiam. — We have carefully considered the petition for a rehearing in this case, and are unanimous in the opinion, that the same should be overruled. “If an agent, employed to purchase for another, purchases for himself, he will be considered the trustee of his employer.” — See Lees v. Nuttall, 1 Russ. & My. 53; Taylor v. Salmon, 4 Myl. & Craig, 134, 139; Perkins v. Alexander, 1 Johns. Ch. 394.
There is a class of cases, where the right to real estate is in controversy, which hold that, when the agency relied on is in parol, and the agent, in disregard of his agreement, makes the purchase on his own account, the principal cannot have the agent declared his trustee. — See Bartlett v. Pickergill, 1 Eden, 515; 2 Sug. on Ven. 138, bottom page; Lenian v. Whitley, 4 Russ. 423. In these *15cases, however, relief is denied, because there is no agreement or memorandum in writing to take the case out of the statute of frauds. They can have no application to personal property; and hence we need not announce our concurrence with, <pr dissent from, the principles announced in the cases cited supra.